Allowable Subject Matter
	Claims 1-19 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 18, the prior art of record fails to teach or suggest, either alone or in combination “a first display area and a second display area adjacent to the first display area, the second display area being multiplexed as a photosensitive element setting area, the first display area including a plurality of first pixels arranged in an array, and the second display area including a plurality of second pixels arranged in an array, wherein: a first pixel of the plurality of first pixels includes a plurality of first sub-pixels, a second pixel of the plurality of second pixels includes a first area and a second area, the first area includes a plurality of second sub-pixels, an area of a first sub-pixel of the plurality of first sub-pixels is less than an area of a second sub-pixel of the plurality of second sub-pixels, and an area of the first area is less than or equal to an area of the second area, the second area is in an open state when a photosensitive element is in operation, and external light enters the photosensitive element through the second area, and the second area is in a closed state when the display panel is in a full screen display, and the plurality of second sub-pixels are configured to realize a normal display of the second display area.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628